  Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 1 of 14



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


DANIEL KLEEBERG, LISA STEIN, and
AUDREY HAYS,

                Plaintiffs,
                                        Civil Action No. 16-CV-9517(LAK)
     v.

LESTER EBER; ALEXBAY, LLC f/k/a
LESTER EBER, LLC; CANANDAIGUA
NATIONAL BANK & TRUST
COMPANY; ESTATE OF ELLIOTT W.
GUMAER, JR.; EBER BROS. & CO.,
INC.; EBER BROS. WINE AND LIQUOR
CORP.; EBER BROS. WINE & LIQUOR
METRO, INC.; EBER-CONNECTICUT,
LLC; and WENDY EBER,

                Defendants.




    REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO DISQUALIFY
 UNDERBERG & KESSLER FROM REPRESENTING EBER BROS. & CO., INC
            AND EBER BROS. WINE AND LIQUOR CORP.



                                   Brian C. Brook (BB 1980)
                                   CLINTON BROOK & PEED
                                   100 Church Street, 8th Floor
                                   New York, New York 10007
                                   Telephone: (212) 257-2334
                                   Facsimile: (646) 257-2887
                                   Brian@clintonbrook.com

                                   Attorneys for Plaintiffs Daniel Kleeberg, Lisa Stein,
                                   and Audrey Hays
          Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 2 of 14



                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii 

ARGUMENT .................................................................................................................................. 1 

I.        The Impact of U&K’s Conflicts on EBWLC’s Compliance with Discovery Presents a
          Significant Risk to the Integrity of the Trial Process ............................................................. 1 

      A.  U&K Has Failed to Follow-Through on Two Different Issues that Were Resolved
          During the Last Conference ................................................................................................ 3 

      B.  There Will Be No Prejudice to the Ebers’ Defense ............................................................ 4 

      C.  Plaintiffs Filed Promptly Once the Basis for Disqualification Was Clear.......................... 5 

II.       U&K’s Assertion that “No Conflict” Existed Is Illogical and Undeveloped Nonsense,
          Contradicted by Other Parts of Its Own Brief, Demonstrating a Regrettable Lack of
          Competence and Integrity ...................................................................................................... 7 

CONCLUSION ............................................................................................................................. 10 




                                                                      i
        Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 3 of 14




                                                 TABLE OF AUTHORITIES

Cases

Armstrong v. McAlpin,
  625 F.2d 433 (2d Cir.1980) ........................................................................................................ 2

Hull v. Celanese Corp.,
  513 F.2d 568 (2d Cir. 1975) ....................................................................................................... 7

NCK Organization Ltd. v. Bregman,
  542 F.2d 128 (2d Cir. 1976) ....................................................................................................... 2

Obeid v. La Mack,
  No. 14-cv-6498, 2015 WL 7180735 (S.D.N.Y. Nov. 9, 2015) .................................................. 6

Papyrus Tech. Corp. v. New York Stock Exchange, Inc.,
  325 F.Supp.2d 270 (S.D.N.Y.2004) ........................................................................................... 2

Toussie v. Allstate Ins. Co.,
  No. 15-CV-5235, 2018 WL 2766140 (E.D.N.Y. June 8, 2018) ............................................. 1, 2

Williams v. Trans World Airlines, Inc.,
  588 F.Supp. 1037 (D.Mo. 1984) ................................................................................................. 2

Rules

N.Y.R.P.C. 1.7 .............................................................................................................................. 10




                                                                       ii
     Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 4 of 14



       Plaintiffs respectfully submit the following reply in support of their motion to disqualify

Underberg & Kessler, LLP (“U&K”) from representing Eber Bros. & Co., Inc. (“EB&C”) and

Eber Bros. Wine and Liquor Corporation (“EBWLC”).

                                           ARGUMENT

       U&K is conflicted, representing the companies that were injured along with the officers

and directors who injured them, both at the time of the injury and now. As explained in the opening

brief, that conflict becomes important and actionable when the injured companies begin to take an

active role in the litigation. Pls. Br. 9. Here, that is precisely what has happened through

stonewalling of discovery to hide or minimize U&K’s culpability. For not only is U&K conflicted

about who it represents, but also its own role in the main transaction at issue in this litigation: the

2012 Metro Transfer. U&K’s desire to defend its own actions may not conflict with representing

Lester and Wendy Eber, but it does conflict with representing EB&C and EBWLC.

       U&K’s failure to appreciate the significance of avoiding conflicts of interest is apparent

from its claim that “plaintiffs’ motion is a discovery dispute masquerading as a motion to

disqualify.” Def. Br. 2. That is incorrect, as we already outlined. Pls. Br. 14. Just because the

conflict’s impact is felt on discovery does not convert this motion into a stalking horse for a

discovery dispute. Rather, as we explain further below, disqualification of conflicted and unfit

counsel is required to ensure the integrity of these proceedings. Unlike a motion to compel, this

motion is not about the things that we know were withheld; it is about all the things that we do not

know exist but for the integrity of opposing counsel—something that we have no basis to trust.

   I. THE IMPACT OF U&K’S CONFLICTS ON EBWLC’S COMPLIANCE WITH DISCOVERY
      PRESENTS A SIGNIFICANT RISK TO THE INTEGRITY OF THE TRIAL PROCESS

       “More than in any earlier era, discovery is essential to our system of civil justice.” Toussie

v. Allstate Ins. Co., No. 15-CV-5235, 2018 WL 2766140, at *3 (E.D.N.Y. June 8, 2018).


                                                  1
      Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 5 of 14



         “The Second Circuit has directed that courts faced with disqualification motions take a

‘restrained approach that focuses primarily on preserving the integrity of the trial process.’”

Papyrus Tech. Corp. v. New York Stock Exchange, Inc., 325 F.Supp.2d 270, 276 (S.D.N.Y.2004)

(quoting Armstrong v. McAlpin, 625 F.2d 433, 444 (2d Cir.1980), vac. on other gds., 449 U.S.

1106 (1981)). The integrity of the discovery process necessarily implicates the integrity of the trial

process, because it is through discovery that the evidence is collected, preserved, and disclosed so

that it can be used at trial. See Toussie, 2018 WL 2766140, at *7 (“[T]he parties' pre-existing,

independent obligations to preserve relevant evidence for use in discovery and at trial [] ensur[e]

the integrity and fairness of the adjudicative process.”). To have confidence in the integrity of

discovery requires confidence in the ethics of counsel, because so much of the discovery process—

e.g., collecting and reviewing documents—occurs behind closed doors.

         Here, discovery about how the injuries to EBWLC occurred—including who was

responsible for it and why they did it—is essential to a just resolution on the merits. While the

Ebers have complete and unfettered access to EBWLC’s records, Plaintiffs do not, even though

their interests are aligned with EBWLC while the Ebers’ interests are not. Plaintiffs must instead

rely on normal discovery procedures.1 Plaintiffs’ are entitled to have counsel representing EBWLC

that will not give their adversaries an unfair advantage at every turn.

         No discovery motion would be an adequate substitute for disqualification. For example, if

this Court enters an order compelling EBWLC to turn over documents or information, the nature



1
  Unfair discovery advantages have been recognized as threatening the integrity of the trial process. See Williams v.
Trans World Airlines, Inc., 588 F.Supp. 1037, 1045 (D.Mo. 1984) (“[T]he potential for unfair discovery of information
through private consultation rather than through normal discovery procedures threatens the integrity of
the trial process.”) (citing NCK Organization Ltd. v. Bregman, 542 F.2d 128, 132 (2d Cir. 1976) (“The potential of
unfair discovery and use of it through private consultation rather than through the normal modes of interrogatories,
deposition and trial examination is critical in this case.”). Though the basis for disqualification was different—there,
access to the adversary’s client confidences—the danger to the fairness of the adversary process was substantially
similar.


                                                           2
     Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 6 of 14



of our system still relies upon the integrity of EBWLC’s counsel to act appropriately and comply

with the order fully and in good faith. The conflicts present ample cause to doubt U&K’s ability

to act appropriately in connection with discovery, and U&K’s conduct to date unfortunately

demonstrates that it cannot be trusted.

       A. U&K Has Failed to Follow-Through on Two Different Issues that Were Resolved
          During the Last Conference

       During the November 7 conference, the Court directed the Defendants to disclose “(1) the

identities of all persons who currently hold any kind of equity or ownership interest in any of the

Eber Companies or Alexbay, LLC; and (2) the type and amount of each such equity interest as

well as the percentage of total voting power within each company held by each person.” Order 1,

ECF No. 146. None of the Eber Companies nor Alexbay have complied with that order, not even

after we mentioned this failure to comply to the Court on Monday, Brook Ltr. 1-2, ECF No. 169,

nor after the Court sided with Plaintiffs the next day, ECF No. 169. There can be no doubt about

the fact that non-compliance by EB&C and EBWLC was willful and a direct result of U&K’s

conflicted position, trying to protect Lester’s and Wendy’s interests.

       The issue of corporate ownership is important because it affects Plaintiffs standing and

ability to obtain the requested relief, and indeed it appears to be a constantly moving target. In

August 2018, U&K purported to respond to an inquiry about the ownership interests in EBWLC,

but it seems that someone changed the language before sending, indicating that the interests stated

were no longer current. See Brook Decl. Ex. F (“The ownership interests in Eber W&L was [sic]

as follows….”) (emphasis added). Considering that this same letter also disclosed that Lester

issued himself 750 shares of EBWLC in February 2017, after this lawsuit was filed, U&K’s choice

of language is particularly suspect. Combined with its non-compliance with this Court’s simple

November 7 order, it illustrates U&K’s failure to conduct of discovery on behalf of EBWLC in



                                                 3
         Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 7 of 14



accordance with the basic standard of good faith.

           In addition, in connection with the November 7 discussions of the corporate governance

dispute regarding distribution of former Trust shares in EB&C, the Court may recall that Mr.

Keneally (despite initially shaking his head) consented to allowing Canandaigua National Bank

(“CNB”) transfer the stock certificates and stock powers to Plaintiffs’ counsel. After the

conference, Paul Keneally and his co-counsel, John Herbert, refused to sign a short stipulation,

requested by CNB, confirming that agreement for CNB’s counsel’s edification. Instead, Mr.

Keneally completely rewrote the stipulation, demanding new concessions from Plaintiffs that were

completely untenable. For example, Mr. Keneally insisted that Plaintiffs stipulate to there being

no legal consequences as a result of transmitting the stock powers to EB&C—a stipulation that

would obviate the whole endeavor.2 Mr. Keneally thus demonstrated that his word means nothing.

           These are just the latest problems with U&K, demonstrating a meaningful threat to the

integrity of this matter. See, e.g., Pls. Br. 4, 11 n.10, 13 (noting irregularities in the Privilege Log).

We are not now seeking U&K’s complete removal—just another lawyer or two to ensure that vital

corporate records of the nominal defendants are preserved, searched, and disclosed appropriately.

           B. There Will Be No Prejudice to the Ebers’ Defense

           U&K’s purported concerns about prejudice from disqualification are impossible to

reconcile with its position that EB&C and EBWLC are mere passive participants in the litigation.

Although we disagree with that given how much information from those companies is being




2
    Specifically, Mr. Keneally insisted the stipulation include the following language:
           IT IS FURTHER STIPULATED that transmission to, and receipt of such Documents by, such
           corporate secretary will not constitute due presentment or other delivery of the Shares for any
           purpose; and none of the parties to the above-captioned litigation or CNB will exercise the right to
           vote any of the Shares, or to request the call of a stockholders’ meeting of Eber Bros., prior to the
           final resolution of all such issues;



                                                             4
      Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 8 of 14



withheld—including even the identities of their equity holders—the corporate entities are unlikely

to take a position at any trial or hearing, or to require to conduct their own discovery.

        Given that granting this motion will not deprive the active participants—Lester and

Wendy—of their choice of counsel, U&K’s prejudice argument is without merit. While it may be

damaging to their defense to have independent counsel ensure discovery compliance by EB&C

and EBWLC, that is not the kind of “prejudice” that would be a basis to deny this motion. Quite

the opposite, that is why the motion must be granted.

        U&K claims that this motion is a tactical maneuver to drive up the Ebers’ costs. Defs. Br.

9. That is untrue, for many reasons. First and foremost, the motion is meritorious. Second, we have

been clear that the new counsel’s role would be limited to ensuring that discovery was undertaken

in accordance with the Rules of Civil Procedure and Professional Responsibility. Pls. Br. 13. Third,

Plaintiffs are willing to split the cost pro rata, provided that their 2/3 ownership interest in these

entities is recognized and Plaintiffs are allowed to have an equal say in choosing the new counsel.

        C. Plaintiffs Filed Promptly Once the Basis for Disqualification Was Clear

        There is some tension between two different limits on motions to disqualify: On the one

hand, disqualification motions must be filed without undue delay; on the other hand, such motions

are not granted without an adequate basis in the record. Under the case law governing derivative

lawsuit disqualification motions, the counsel representing the nominal party corporation is

generally not subject to disqualification unless and until the corporation takes an active role in the

litigation. Pls. Br. 9.

        As explained in the letter for leave to file this motion, the impetus for disqualification did

not become apparent to Plaintiffs for quite some time. See ECF No. 138, at 2 (currently removed

from ECF pending a ruling on redactions to this very portion of the argument). See also Pls. Br.

10 n.7. Plaintiffs were long kept in the dark about U&K’s conflicted role at the time of the


                                                  5
     Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 9 of 14



transactions in question. Plaintiffs did not know that U&K had ever represented EBWLC on any

matter until recently. U&K only disclosed its long-requested engagement agreements on August

19, 2018, showing that U&K was only formally engaged by EBWLC—not Alexbay—at the time

it sued EBWLC on behalf of Alexbay. ECF No. 119-4. There is no evidence that anyone other

than EBWLC ever paid U&K prior the completion of the 2012 Metro Transfer. U&K’s conflicted

role thus goes far beyond jointly representing nominal and actual defendants here.

       U&K relies to its detriment on the unpublished decision in Obeid v. La Mack, No. 14-cv-

6498, 2015 WL 7180735 (S.D.N.Y. Nov. 9, 2015). Defs. Br. 11-12, 14. But Obeid does not

remotely support denial of this motion. First, Plaintiffs here did not seek to disqualify U&K as a

routine matter due to the nature of derivative claims, as was the case in Obeid. Rather, Plaintiffs

here moved only after developing a record that went far beyond the conflict itself, demonstrating

a serious threat to the integrity of these proceedings. In Obeid, it appears that the sole basis for

disqualification was the inherent conflict in the joint representation. 2015 WL 7180735, at *2

(“there is no demonstrated meaningful threat to the integrity of the trial from the challenged joint

representation”). Obeid did not concern the impact on discovery from having conflicted counsel

represent the nominal defendants. Indeed, in Obeid, the nominal defendants voluntarily retained

independent counsel. Id. (“[D]uring the pendency of this motion, new counsel has been substituted

to represent the nominal defendants, and that step leaves no basis to disqualify McGuire Woods

from representing the other, active defendants on a conflict-of-interest theory.”). Thus, the conflict

was removed; no concern about fair access to corporate records existed.

       U&K also relies on the inapposite second part of Obeid to misstate the applicable standard

for disqualification. U&K argues that “any movant for disqualification must establish two

elements,” the first being that “the movant must establish that counsel’s prior representation relates




                                                  6
     Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 10 of 14



to a matter ‘identical’ to the representation for which the movant seeks disqualification.” Defs. Br.

14 (citing Obeid). The cited test concerns disqualification motions based on the lawyer’s prior

representation of the movant, not a concurrent conflict of interest in a derivative lawsuit.

Regardless of whether it was intentional, this misrepresentation of the case law does not help to

alleviate concerns about U&K’s fitness to represent EB&C and EBWLC.3

        To our knowledge, no case has ever considered anything close to the confluence of

conflicts present here: (1) direct involvement by the law firm in a prior judicial proceeding where

the result was allegedly obtained through fraud; (2) the prior judicial proceeding was filed by the

law firm against a current client, without even raising the issue of the conflict that resulted; (3) the

client sued by the law firm is now being jointly represented by the law firm in subsequent

derivative litigation as a nominal defendant (i.e., victim) alongside the actual defendants. Cf. Hull

v. Celanese Corp., 513 F.2d 568, 571 (2d Cir. 1975) (“[I]n the disqualification situation,

any doubt is to be resolved in favor of disqualification.”).

    II. U&K’S ASSERTION THAT “NO CONFLICT” EXISTED IS ILLOGICAL AND UNDEVELOPED
        NONSENSE, CONTRADICTED BY OTHER PARTS OF ITS OWN BRIEF, DEMONSTRATING A
        REGRETTABLE LACK OF COMPETENCE AND INTEGRITY

        U&K cannot even maintain a consistent position on whether there was a conflict in 2012

or not. It contradicts itself within the same brief.

        At the outset, U&K asserts that there was “no conflict.” Defs. Br. 2 (“[T]here was no

conflict because the out-of-business Eber Bros. and EBWLC entities were not adversely affected

by the judicially-ordered assignment in 2012 of Eber-CT to Alexbay/Lester Eber….”). U&K even


3
  We cannot rebut every misrepresentation of the law by U&K. Some like Obeid are potentially significant. See also,
e.g., Defs. Br. 12-13 (claiming that courts are reluctant to disqualify counsel for nominal defendants unless counsel
“switched sides,” but citing cases that stand for the proposition that an attorney, who has served as counsel for a
corporation, may not represent an individual shareholder in a case in which his interests are adverse to other
shareholders). We have tried our best to triage, focusing on the misrepresentations most likely to be relevant to the
instant motion and not obviously false. Bogus claims suggesting that New York law supposedly permits trustee self-
dealing and interested-director transactions without oversight, Defs. Br. 6, 8, can be addressed another day.


                                                         7
     Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 11 of 14



admits that neither it nor its clients ever discussed the issue of its conflict at the time. Id. at 13

(“[N]o individual or entity involved in the 2012 proceeding ever raised any issue of a conflict.”).4

         In a separate section, however, U&K acknowledges that a conflict existed when it sued

EBWLC on behalf of Alexbay. Def. Br. 14 (“At the time of the Article 9 proceeding at issue, U&K

explicitly declined to represent EBWLC because of the conflict between EBWLC and Lester Eber

and Alexbay.”) (emphasis added). As the author of that section of their brief recognized, U&K

was obviously conflicted out of suing its then-current client, EBWLC.

         U&K’s assertion about the supposed non-existence of a conflict seems predicated on

asking this Court to render a premature ruling on the valuation of Eber-CT. See Defs. Br. 2

(“[T]here was no conflict because the out-of-business Eber Bros. and EBWLC entities were not

adversely affected by the judicially-ordered assignment in 2012 of Eber-CT to Alexbay/Lester

Eber, as Eber-CT was worth far less than the first-position secured debt owed to Alexbay/Lester

Eber.”); see also id. at 12. The value of Eber-CT is a disputed merits issue in this litigation,

however, and it has nothing to do with the existence of a legal conflict.

         In fact, by advancing the ludicrous argument that there was “no conflict” and then basing

it on an unsupported and strongly disputed contention about the valuation of Eber-CT, U&K

convincingly demonstrates that it is incapable of effectively representing EB&C and EBWLC.

         After raising the issue of Eber-CT’s value as supposedly critical to this motion, U&K’s

brief proceeds to go out of its way to evade the issue. Despite extensive exposition going to many

merits-related facts (e.g., each of Lester’s loans), and lots of exhibits, there is no discussion of


4
  This admission that no one raised the conflict issue is at odds with U&K’s unsupported assertion that EBWLC “fully
consented to U&K’s actions.” Id. Lawyers are required to advise their clients of the potential consequences of the
conflict in order to obtain an effective waiver. The rule that a waiver must be in writing does not “clearly exalt[] form
over substance.” Id. Rather, it ensures that lawyers do not engage in unethical representations and later try to cover
their tracks with lies about what was supposedly discussed. In any event, U&K’s blasé attitude towards the express
requirements of the Rules of Professional Conduct, id., lends considerable support to the conclusion that their
continued representation of EBWLC presents a significant risk of trial taint.


                                                           8
      Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 12 of 14



Eber-CT’s value.5 The omission is downright misleading when it comes to U&K’s description of

the Foreclosure (Article 9) Action. Defs. Br. 7. It asserts that New York State Justice Rosenbaum

found the transfer of Eber Metro “commercially reasonable given the amount of Lester’s loans.”

Id. But the amount of the loans is only half of the equation—the other half is the value of Eber

Metro’s 79% interest in Eber-CT. To convince Justice Rosenbaum that Lester’s loans were roughly

equal to 79% of Eber-CT, U&K affirmatively misrepresented the facts about the prior Polebridge

transaction so that its low price could serve as the basis for valuing Eber-CT. See Pls. Br. 3, 5

(U&K’s complaint characterized the Polebridge deal as “arm’s length” when U&K knew that it

was not); see also Defs. Priv. Log at EB-00026664, EB-0002627 (showing that U&K lawyers,

including one who signed the Alexbay complaint, were communicating with Polebridge’s Glenn

Sturm, Lester, and Wendy together, both before and during the Foreclosure Action).

         Our opening brief argued that “a major part of Plaintiffs’ case is going to be demolishing

the lies that U&K put before the New York Supreme Court in the 2012 Foreclosure Action.” Id.

at 12. Given our argument about U&K’s prior misrepresentations about Eber-CT’s value, and

U&K’s own argument about that value being integral to finding “no conflict,” its failure to address

the issue is baffling. Apparently, U&K cannot dispute that its lawyers lied to a court about Eber-

CT’s value in order to get a judicial finding of commercial reasonableness.

         This Court should be seriously concerned by U&K’s persistent effort to misleadingly

minimize its conflicted role in the 2012 Metro Transfer, which goes beyond downplaying the

significance of its in-court misrepresentations on behalf of Alexbay. See Defs. Br. 14-15.6



5
  The closest the brief comes is referencing Lester’s unsupported (and ultimately self-serving) general assertion that
“the various Eber entities” faced “financial struggles.”
6
  U&K’s conclusory assertion that it is not self-interested in this litigation as a result of its representation of Alexbay
in the Foreclosure Action avoids any discussion of the facts. Defs. Br. 15. U&K instead relies on a false claim that
Plaintiffs cited “no authority,” id., disregarding the cited commentary to the Rules of Professional Conduct. See Pls.


                                                            9
     Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 13 of 14



         When it comes to its concurrent representation of EBWLC—the party from which Alexbay

took Eber Metro and its controlling interest in Eber-CT—U&K chooses its words very carefully.

U&K denies only that it represented EBWLC in the “Article 9 proceeding” (i.e. Foreclosure

Action) that rubber stamped the Metro Transfer. Defs. Br. 14-15.

         Crucially, U&K does not deny that it helped Lester come up with the strategy that led to

the 2012 Metro Transfer itself. Id. Given that we flagged this in our opening brief, see Pls. Br. 4-

5 (“[Keneally] stops short of disclaiming involvement in planning it, or in helping Lester come up

with the overall strategy…. It is U&K’s involvement behind closed doors in developing that

strategy that is of primary concern—not what happened out in the open in a sham lawsuit.”),

U&K’s conspicuous omission is effectively an admission.

         Unless it is disqualified, U&K will remain the sole gatekeeper for all discovery from

EBWLC.7 Its manifest interest in concealing or minimizing its true role, combined with its

representation of Lester and Wendy and its generally blasé attitude to the Rules of Professional

Conduct, demonstrates why permitting U&K to remain the gatekeeper threatens the integrity of

these proceedings.

                                                 CONCLUSION

         The Court should disqualify U&K from representing EB&C and EBWLC.




Br. 12 (citing N.Y.R.P.C. 1.7 Comment [10] (“[I]f the probity of a lawyer’s own conduct in a transaction is in serious
question, it may be difficult or impossible for the lawyer to give a client detached advice.”).
7
  U&K’s role includes deciding which documents find their way onto the Privilege Log. As suggested in the opening
brief, there is good cause to believe that the documents that are logged as concerning certain litigation matters in fact
reflect U&K rendering advice that relates to what ultimately became the 2012 Metro Transfer. Pls. Br. 4, 13.


                                                          10
    Case 1:16-cv-09517-LAK-KHP Document 170 Filed 12/07/18 Page 14 of 14



                                   Respectfully submitted,


                                   /s Brian C. Brook                      .
                                   Brian C. Brook (BB 1980)
                                   CLINTON BROOK & PEED
                                   100 Church Street, 8th Floor
                                   New York, NY 10007
                                   Tel./Fax: (212) 257-2334
                                   Brian@clintonbrook.com

                                   Counsel for Plaintiffs Daniel Kleeberg, Lisa Stein,
                                   and Audrey Hays


Dated: December 7, 2018




                                     11
